[Cite as Brown v. Ohio Dept. of Rehab. & Corr., 2009-Ohio-6074.]

                                                       Court of Claims of Ohio
                                                                           The Ohio Judicial Center
                                                                   65 South Front Street, Third Floor
                                                                              Columbus, OH 43215
                                                                    614.387.9800 or 1.800.824.8263
                                                                               www.cco.state.oh.us




BARRELL BROWN

       Plaintiff

       v.

OHIO DEPARTMENT OF REHABILITATION AND CORRECTION

       Defendant
       Case No. 2007-05971

Judge Joseph T. Clark
Magistrate Steven A. Larson

JUDGMENT ENTRY




        {¶ 1} On August 28, 2009, the magistrate issued a decision recommending
judgment for defendant.
        {¶ 2} Civ.R. 53(D)(3)(b)(i) states, in part: “A party may file written objections to a
magistrate’s decision within fourteen days of the filing of the decision, whether or not the
court has adopted the decision during that fourteen-day period as permitted by Civ.R.
53(D)(4)(e)(i).” On September 11, 2009, plaintiff filed a single objection asserting that
the magistrate’s decision is against the manifest weight of the evidence. On September
18, 2009, defendant filed a response.
        {¶ 3} Civ.R. 53(D)(3)(b)(iii) states: “An objection to a factual finding, whether or
not specifically designated as a finding of fact under Civ. R. 53(D)(3)(a)(ii), shall be
supported by a transcript of all the evidence submitted to the magistrate relevant to that
finding or an affidavit of that evidence if a transcript is not available. * * * The objecting
party shall file the transcript or affidavit with the court within thirty days after filing
objections unless the court extends the time in writing for preparation of the transcript or
Case No. 2007-05971                         -2-                      JUDGMENT ENTRY

other good cause. If a party files timely objections prior to the date on which a transcript
is prepared, the party may seek leave of court to supplement the objections.”
          {¶ 4} Inasmuch as plaintiff’s objection pertains to factual findings made by the
magistrate, plaintiff was required to support his objection with a trial transcript or
affidavit. See Baddour v. Rehab. Serv. Comm., Franklin App. No. 04AP-1090, 2005-
Ohio-5698, ¶ 25-26. Plaintiff’s failure to file a transcript or affidavit leaves the court
unable to review the alleged error raised in his objection.         Accordingly, plaintiff’s
objection is OVERRULED.
          {¶ 5} The court determines that there is no error of law or other defect evident
on the face of the magistrate’s decision. Therefore, the court adopts the magistrate’s
decision and recommendation as its own, including findings of fact and conclusions of
law contained therein. Judgment is rendered in favor of defendant. Court costs are
assessed against plaintiff. The clerk shall serve upon all parties notice of this judgment
and its date of entry upon the journal.

                                           _____________________________________
                                           JOSEPH T. CLARK
                                           Judge

cc:


Eric A. Walker                                T. Tod Mollaun
Velda K. Hofacker Carr                        Maislin Professional Center
Assistant Attorneys General                   214 East Ninth Street, 5th Floor
150 East Gay Street, 18th Floor               Cincinnati, Ohio 45202
Columbus, Ohio 43215-3130

Magistrate Steven A. Larson

RCV/cmd
Filed November 2, 2009
To S.C. reporter November 17, 2009